Exhibit 10.9 INDEMNIFICATION AGREEMENT This INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of , 20, by and between CAREER EDUCATION CORPORATION, a Delaware corporation and the individual designated as Indemnitee on the signature page hereto (“Indemnitee”). Certain terms and phrases used herein have the meanings set forth in subsection 17.8. RECITALS A.The Board has determined that, in order to attract and retain qualified individuals such as Indemnitee as officers and/or as members of the Board, it is reasonable, prudent and necessary for the Company to contractually obligate itself to indemnify and to advance expenses on behalf of directors and certain officers to the fullest extent permitted (and not merely to the extent affirmatively permitted) by applicable law so that they will serve or continue to serve the Company free from undue concern that they will not be so indemnified.
